609 So. 2d 711 (1992)
Matthew Joseph MALISKA, Petitioner,
v.
Virginia Gay BROOME, Circuit Court Judge for the Fifteenth Judicial Circuit of and for Palm Beach County, Respondent.
No. 92-2787.
District Court of Appeal of Florida, Fourth District.
December 2, 1992.
Patricia K. Allen, West Palm Beach, for petitioner.
Rena J. Taylor of Legal Aid Society of Palm Beach County, Inc., West Palm Beach, for respondent-Madeline Balestrieri.
PER CURIAM.
The petition for writ of prohibition is denied. The circuit court has continuing jurisdiction over its "custody determinations" which by statutory definition includes visitation orders. See Fla. Stat. § 61.1306(2). Therefore, the court had continuing jurisdiction over the father and the minor child until that jurisdiction was relinquished under the provisions of the U.C.C.J.A. See Yurgel v. Yurgel, 572 So. 2d 1327 (Fla. 1990); Roby v. Nelson, 562 So. 2d 375 (Fla. 4th DCA 1990). Prohibition is not an appropriate remedy to address an erroneous exercise of jurisdiction where there is a complete and adequate remedy available by appeal. Bondurant v. Geeker, 499 So. 2d 909 (Fla. 1st DCA 1986); State ex rel. Dept. of Health and Rehabilitative Services v. Nourse, 489 So. 2d 1214 (Fla. 4th DCA 1986).[1]
DOWNEY, DELL and WARNER, JJ., concur.
NOTES
[1]  Certiorari might have been available on the grounds that the order granting custody departed from the essential requirements of law, but this petition is untimely being treated as a petition for writ of certiorari. Furthermore, appeals have been filed from the orders of the trial court.